I.   .




                                   WFJEY            GENERAL
                                          EXAS




                                Au@;ust 17,        1965                      !

         Honorable Robert S. Calvert
         Comptroller of Public Accounts
         State of Texas
         Austin, Texas
                                       Opinion No.        C-485
                                       Re:       Which publications on an
                                                 attached list are law books
                                                 as such term is used in
                                                 Paragraph four, Sec. 52 of
                                                 Article V-50, House Bill 12,
                                                 Acts of the 59th Le islature,
                                                 Regular Session, 1985, the
         Dear Mr. Calvert:                       General Appropriations Bill.
                Your letter requesting our opinion relative to the above
         captioned matter reads as follows:
                    "House Bill 12 passed by the 59th Legislature,
               V-50, Sec. 52, fourth paragraph, reads:
                         ll'?one
                               of the funds appropriated in
                    Articles II, III and IV of this Act, with
                    the exception of funds appropriated to
                    the State Library and for State-supported
                    law schools, may be expended for the pur-
                    chase of law books without the approval of
                    the Attorney General.'
                    II
                     . . .
                    "This department subscribes to several publi-
               cations, especially those which help us in the ad-
               ministration of the various tax laws. In addition,
               we subscribe to Vernon's Texas Statutes and the
               supplements which keep them up to date; and the
               Southwestern Reporter w/Supreme Court Reporter.
               The question arises as to which of these books
               are law books."

                     Attached to your letter requesting our opinion, you
         list the following publications to which your department subscribes,

                                          -2293-
Hon. Robert S. Calvert, page 2 (C- 485)


and submit them for our determination as to whether they may be
classified as law books within the meaning of the above quoted
provisions:
           Collier's Bankruptcy Act
       ii: Bankruptcy Law Reports
           State Tax Cases
       2: Federal
           State Tax Guide
                   Income Tax Regulations
       2: Federal
           Home State Tax Reports
                   and All States Tax Reports
       8’:All  States Tax Reports
           Sales Tax
      1::  Texas Supreme Court Journal
      11. Vernon's Annotated Texas Statutes
               with Pocket Parts
      12.   Vernon's Texas Session Law Service
      13.   Southwestern Reporter with Supreme
               Court Reporter
       "Law book" is defined in Webster's Third New International
Dictionary, unabridged, as "a book containing or dealing with
laws, legal subjects, or cases adjudicated."
       In construing paragraph four of Sec. 52, Article V-50,
House Bill 12, Acts of,the 59th Legislature, Regular Session, 1965,
the General Appropriations Bill, it is our opinion that the Legis~,
lature intended that the term "law book" be given its usual and
ordinary meaning such as that defined in Webster's Dictionary
quoted above.
       It is further our opinion that all of the publications
listed above fall within the definition of "law book." Each OS
the above publications deal with either laws, legal subJects, or
cases adjudicated. Therefore, you are respectfully advised that
in our opinion the above listed publications are "law books” wi.th.,
in the meaning of paragraph four, Sec. 52 of Article V-50, Hotize
Bill 12, Acts of the 59th Legislature, Regular Session, 1965.

                            SUMMARY
            The various publications on the list sub-
       mitted by the Comptroller of Public Accounts
       to this office are "law books" as that term
       is
       . used in paragraph  four, Sec. 52 of Article
                    .


                               -2294-
Hon. Robert S. Cnlvcrt, page   3     (C- 485):


      V-50, House Bill 12, Acts of the 59th Legis-,
      lature, Regular Session, 1965, the Genera3
      Appropriations Bill.
                               Very truly yours,
                               WAGGONER CARR
                               Attorney General


                               By:     hi-?-     WV'

                                       Dean Arr.i.ngton
                                       Assistant
DA:ra:ms
APPROVED:
OPINION COMMImE
w. 0. Shultz, Chairman
Malcolm Quick
John Fainter
Harold Kennedy
George Black
APPROVED FOR THE ATTORNEY GENERAL
By: T. B. 1fJright




                                     -2295-